Case 2:18-cv-05741-DMG-PLA Document 304-7 Filed 11/23/20 Page 1 of 5 Page ID
                                #:18183




                                DX-90
      Deposition of David Fink, February 12, 2020 (Supplemental Excerpts)

                                REDACTED
Case 2:18-cv-05741-DMG-PLA Document 304-7 Filed 11/23/20 Page 2 of 5 Page ID
                                #:18184
Case 2:18-cv-05741-DMG-PLA Document 304-7 Filed 11/23/20 Page 3 of 5 Page ID
                                #:18185
Case 2:18-cv-05741-DMG-PLA Document 304-7 Filed 11/23/20 Page 4 of 5 Page ID
                                #:18186
Case 2:18-cv-05741-DMG-PLA Document 304-7 Filed 11/23/20 Page 5 of 5 Page ID
                                #:18187
